Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	 Applicant’s response filed on 11/30/2021 is duly acknowledged.
	Claim 5 has been canceled by applicants.
Claim 44 has been newly presented for examination.
	Claims 1-4 and 6-44, as currently amended, are pending in this application.
	Claims 24-39, 41 and 43 (drawn to a device/Kit of non-elected group II, without traverse) remain withdrawn.
	Claims 1-4, 6-23, 40, 42 and 44 (drawn to elected method of Group I), as currently amended/presented, have been examined on their merits in this action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Miss Elisabeth A. Koral (applicant’s attorney of record) on 02/22/2022 (see also attached Examiner-initiated interview summary).
The application has been amended as follows: 
In The Claims
Claims 24-39, 41 and 43 (non-elected group II) and claims 9, 42 and 44 (examined group I) have been canceled by this Examiner’s amendment.
Claims 1-4, 6-8, 10-23 and 40 have been allowed as discussed below:
Claims 1, 2, 20, 21 and 23 have been specifically amended as follows:
1. (Currently amended) A method of electroporating cells with a cargo, comprising the steps of:
flowing the cells with the cargo into an electroporation chamber, wherein the electroporation chamber comprises: 
an upper electrode; 
a lower electrode; and 
a path defined between the upper electrode and the lower electrode for the cells and the cargo to flow, 
wherein the upper electrode and the lower electrode each have a porosity, 
wherein the upper electrode is bound by a first material, the first material comprising a first input allowing passage of cells into the electroporation chamber,
 wherein the lower electrode is bound by a second material, the second material comprising a first output allowing passage of electroporated cells from the electroporation chamber, 
wherein the upper electrode porosity allows the passage of the cells and the cargo from the first input through the upper electrode into the electroporation chamber and/or the lower electrode porosity allows passage of the electroporated cells through the lower electrode and the first output from the electroporation chamber, 
wherein the first input and the first output are separated by an offset distance, and

pulsing an electrical current between the upper electrode and the lower electrode to create an electric field while the cells and the cargo flow along the path defined between the upper electrode and the lower electrode and the electroporated cells flow toward the first output;
wherein the cells and the cargo flow through the first input in a first direction, the cells and the cargo flow laterally along the length of the electroporation chamber in a direction perpendicular to the first direction, and the electroporated cells flow through the first output in a second direction parallel to the first direction.
2. (Currently Amended) The method of claim 1, wherein the step of flowing is performed in a stepwise manner, wherein a fluid volume of about half a total volume of the electroporation chamber is pumped into the electroporation chamber at a designated interval of time.
20. (Currently Amended) The method of claim 1, wherein the electroporated cells are haNK cells with a viability of at least 70% and an electroporation efficiency of at least 80%.  
21. (Currently Amended) The method of claim 1, wherein the electroporated cells are EC-7 cells with a viability of at least 50% and an electroporation efficiency of at least 90%.
23. (Currently Amended) The method of claim [[1]] 22, further comprising a second cell sorting step for sorting the electroporated cells after exiting the electroporation chamber comprising: 
applying pressure to cause a fourth solution comprising the electroporated cells to flow through a microfluidics chamber, wherein the microfluidics chamber comprises a plurality of rows of posts, wherein each row comprises a plurality of posts distributed along a line oriented in a diagonal manner with respect to the microfluidics chamber; and 

Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the method of electroporating cells with a cargo, as currently claimed (see amended claim 1, in particular) is deemed free of prior art and unobvious as the cited prior art references do not reasonably disclose and/or suggest the combination of the method steps (see also applicant’s remarks dated 11/30/2021, pages 10-11, in particular) as currently recited in the amended claim 1, wherein the first input and the first output are separated by an offset distance, and the suspended cells and the cargo flow through the first input in a first direction, laterally along the length of the electroporation chamber in a direction perpendicular to the first direction, and the electroporated cells flow through the first output in a second direction parallel to the first direction.  In addition, applicants have shown higher efficiencies of electroporation in various cell types (see Figure 12, [00101], for instance) using the process as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-4, 6-8, 10-23 and 40 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657